Citation Nr: 1703704	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-35 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, III, Attorney at Law


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to March 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Winston Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In an August 2010 substantive appeal, the Veteran requested a hearing before the Board; he failed to report for such hearing scheduled in July 2014.  In a July 2014 statement, his attorney submitted written argument (in lieu of a hearing) and withdrew the hearing request.  In October 2014, the Board remanded this matter for additional development.  


FINDING OF FACT

The Veteran's service-connected disabilities of postoperative prostate cancer (rated 60 percent), posttraumatic stress disorder (PTSD) (50 percent), diabetes (20 percent), tinnitus (10 percent), and left ear hearing loss (0 percent) are reasonably shown to be of such nature and severity as to prevent him from maintaining substantially gainful employment.


CONCLUSION OF LAW

The schedular criteria for TDIU are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.
Legal Criteria, Factual Background, and Analysis

 A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran's service-connected disabilities include postoperative prostate cancer, rated 60 percent; PTSD, rated 50 percent; diabetes, rated 20 percent; tinnitus, rated 10 percent; and left ear hearing loss, rated 0 percent.  The combined schedular rating is 90 percent; therefore, the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a) is met.  

For a veteran to prevail on a claim for TDIU, neither the veteran's nonservice-connected disabilities nor his advancing age may be considered.  38 C.F.R. § 4.19.  Also, it is necessary that the record reflect some factor that places the veteran in a different category than other veterans with equal disability ratings.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

On May 2009 VA genitourinary examination, prostate cancer status post total prostatectomy was diagnosed.  The Veteran reported urinary incontinence.  Urinary urgency was also noted.  He reported he retired in January 2007.  The examiner opined that the postoperative prostate cancer had significant occupational effects; he explained that the Veteran had problems lifting and carrying and would need to void frequently.  

On May 2009 VA audiological evaluation, the Veteran reported he did not experience any functional impairment due to his tinnitus.  The examiner opined the tinnitus had no occupational effect.  The examiner did not provide an opinion regarding the impact of the left ear hearing loss on employability.

In a July 2009 statement, a physician indicated the Veteran had diabetes that required insulin or oral hypoglycemic agent and a restricted diet.

On September 2009 VA diabetes examination, it was noted that the Veteran did not have a special diet and did not have restrictions on activity to reduce hypoglycemic episodes.  He had retired from a manufacturing career after 18 years, due to age.  A peripheral nerve examination was normal.  On September 2009 VA eye examination, diabetic-caused functional impairment or disability was not noted.

On April 2012 VA PTSD examination, the examiner opined the level of occupational and social impairment caused by the Veteran's PTSD was best summarized as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported he stopped working five years earlier due to his age and medical problems.  He stated he had worked at his last job for 18 years, but had a few problems with supervisors over his attitude because he spoke his mind.  His symptoms included anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner did not provide an opinion regarding the impact of the PTSD on employability.

On August 2015 VA examination, PTSD and adjustment disorder with mixed anxiety and depression were diagnosed.  The examiner noted it was not possible to differentiate between the symptoms attributable to each diagnosis, noting the adjustment challenges were likely related to physical health challenges, but that the PTSD could exacerbate those symptoms.  The Veteran reported he completed community college certificates, worked as a machine operator in the textile mill industry, and then as an engineering technician for 18 years.  He stated he retired in July 2007 due to physical disabilities, including bilateral hearing problems, high blood pressure, sleep apnea, postoperative prostate cancer, a 2004 stroke, and diabetes.  His PTSD symptoms included depressed mood, anxiety, and mild memory loss.

The examiner opined the level of occupational and social impairment caused by the Veteran's PTSD was best summarized as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He opined that while the Veteran has the emotional capacity to work with others, the rate of neurocognitive fatigue secondary to multiple medical conditions "would limit his full participation in work-related activities, including his ability to retain instructions and process information quickly."  Thus, he concluded "it is expected that the [Veteran's] reliability to complete tasks is relatively low." 

In a February 2016 application for TDIU, the Veteran claimed his service-connected PTSD, prostate cancer, diabetes, and tinnitus prevented him from obtaining substantially gainful employment.  He noted he last worked as a steel/iron worker from June 1989 to June 2007.  He indicated he completed four years of high school.  

Given the Veteran's significant disabilities (most notably PTSD, postoperative prostate cancer, and diabetes mellitus) and the restricted occupational opportunities facing him due to his limited educational background, skills, and experience, the Board finds it reasonable to conclude that by virtue of his service-connected disabilities he is precluded from, maintaining any regular substantially gainful employment.  A May 2009 VA genitourinary examiner noted his postoperative prostate cancer limits lifting and carrying and causes voiding frequency.  An August 2015 VA examiner opined that neurocognitive fatigue secondary to PTSD and other medical conditions would make it difficult for the Veteran to retain instructions and process information quickly and would limit his ability to complete tasks.  The Board assumes the examiner considered the Veteran's service-connected diabetes mellitus, in part, as one of the other noted conditions that would lead to neurocognitive fatigue as peripheral neuropathy is a known complication of diabetes mellitus.  April 2012 and August 2015 VA examiners noted that symptoms of the Veteran's PTSD included memory loss.  

The symptoms and limitations described by the various examiners, combined, would clearly preclude any employment requiring any substantial physical exertion activity.  Furthermore, the Veteran would be hampered in most sedentary employment by his limited educational background, memory loss, and lack of relevant experience.  Resolving remaining reasonable doubt regarding degree of disability in the Veteran's favor, as required (see 38 C.F.R. § 4.3) the Board finds that the Veteran is unemployable due to service-connected disability, and that a TDIU rating is warranted. 


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


